                                      United States Bankruptcy Court
                                           District of Oregon
In re:                                                                                  Case No. 19-34517-dwh
PPV, Inc.                                                                               Chapter 11
           Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0979-3           User: Admin.                 Page 1 of 3                   Date Rcvd: Dec 12, 2019
                               Form ID: 309F                Total Noticed: 138

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 14, 2019.
db             +PPV, Inc.,    4927 NW Front Ave,    Portland, OR 97210-1100
smg            +Dept of Justice,    Division of Child Support,     Attn: Bankruptcy Unit,      POB 14670,
                 Salem, OR 97309-5013
smg            +US Attorney General,    Department of Justice,     10th & Constitution NW,
                 Washington, DC 20530-0001
102046714      +APP Fueling Sucess,    PO Box 34600,     Seattle, WA 98124-1600
102046713      +Advanced Electric, Inc.,     21811 NE 58th St,    Vancouver, WA 98682-9310
102046715      +Applied Industrial Technologie,     PO Box 100538,    Pasadena, CA 91189-0003
102046716       Archer Separation, Inc.,     1150-1971 Braodway St,    Port Coquitlam, BC V3C 0C9,     CANADA
102046718      +BDC Properties, LLC,    2455 NW Nicolai St,     Portland, OR 97210-1849
102046717      +Baitey, Edward,    14134 Red Maple Lane,     Clackamas, OR 97015-6371
102046719      +Beckwith & Kuffel,    1313 S 96th St,     Seattle, WA 98108-5011
102046720      +Bellridge Capital, LP,    875 Third Ave, 9th Fl,     New York, NY 10022-0123
102046721      +Bezates Construction, Inc.,     16085 S Ivel Road,    Beavercreek, OR 97004-7629
102046722      +Borgens, Adam,    1255 NW 9th #205,     Portland, OR 97209-2886
102046723      +Bravo Environmental NW, Inc.,     6437 S 144th St,    Seattle, WA 98168-4608
102046724      +Brown, Jesse,    9711 SE Reedway St,     Portland, OR 97266-3738
102046735      +CLEANFleet,    PO Box 1650,    Clackamas, OR 97015-1650
102046725      +Cameron Great Lakes, Inc.,     PO Box 2449,    Toluca Lake, CA 91610-0449
102046727      +Carla Thuney,    c/o White Summers Caffee & James,     805 SW Broadway #2440,
                 Portland, OR 97205-3317
102046726      +Carla Thuney,    4927 NW Front Ave,     Portland, OR 97210-1100
102046728      +Centratel,    141 NW Greenwood ASve #200,     Bend, OR 97703-1974
102046729      +Century Insurance Group LLC,     572 SW Bluff Dr. Suite 100,     Bend, OR 97702-3607
102046730      +Cesco Solutions, Inc.,    2227 Midway Lane,     Bellingham, WA 98226-1218
102046731      +Champion Upholstery Inc.,     15300 NE 10th AVE,    Vancouver, WA 98685-1364
102046732      +Cintas Corporation - 463,     PO Box 650838,    Dallas, TX 75265-0838
102046736      +Coastal Farm and Ranch,     PO Box 99,    Albany, OR 97321-0030
102046737      +Cofactor,   For BFS Capital,     2711 Centerville Rd, Ste 400,     Wilmington, DE 19808-1645
102046739      +Concentra Medical Centers,     Occupational Hlth Cntrs of SW,     PO Box 4300,
                 Rancho Cucamonga, CA 91729-4300
102046740      +Contractor Supply, Inc.,     PO Box 42,    Oregon City, OR 97045-0001
102046741      +Corporate Payment Systems,     ELAN Visa - c/o US Bank,    PO Box 790428,
                 St. Louis, MO 63179-0428
102046742      +Corporation Payment Systems,     Elan Visa c/o US Bank,    Bankruptcy Dept,     PO Box 108,
                 Saint Louis, MO 63166-0108
102046743      +Corporation Service Company,     for Can Capital,    PO Box 2576,    uccsprep@cscinfo.com,
                 Springfield, IL 62708-2576
102046745      +Culpepper, Charles,    15694 S Loder Rd,     Oregon City, OR 97045-9094
102046749      +DSU Peterbilt & GMC, Inc.,     PO Box 3486,    Portland, OR 97208-3486
102046746      +Daley, David,    21842 S Central Point Rd,     Oregon City, OR 97045-9739
102046747      +Documart,   3310 NW Yeon,     Portland, OR 97210-1547
102046748      +Double Life Corporation,     200 N. Rockwell Avenue,    Oklahoma, OK 73127-6115
102046751      +EBF Partners, LLC,    dba Everest Business Funding,     Customer Svc Dept,
                 8200 NW 52nd Ter., 2nd Fl,     Miami, FL 33166-7852
102046753      +ER Energy Propane,    11416 NE 72nd Ave,     Vancouver, WA 98686-4643
102046750     ++EVEREST BUSINESS FUNDING LLC,     8200 NW 52ND TERR,    SECOND FLOOR,    DORAL FL 33166-7852
               (address filed with court: EBF Partners, LLC,       dba Everest Business Funding,
                 5 West 37th St. Ste 1100,     New York, NY 10018)
102046752      +Environmental Express,    P.O. Box 742940,     Atlanta, GA 30374-2940
102046754      +Farallon Consulting, LLC,     975 5th Ave NW,    Issaquah, WA 98027-2419
102046755      +Federal Express,    PO Box 7221,    Pasadena, CA 91109-7321
102046756      +Ferguson Portland #3007,     PO Box 847411,    Dallas, TX 75284-7411
102046758      +Green Sweep Asphalt Service,     PO Box 6038,    Vancouver, WA 98668-6038
102046759      +Green Wrench Heavy Equipment,L,     769 Linn Ave,    Oregon City, OR 97045-3223
102046760      +Gunderson, Jacob,    425 Crouse Way,     St. Helens, OR 97051-2136
102046761      +Gustafson, Darcy,    14120 SE Parmenter Dr,     Milwaukie, OR 97267-1823
102046762      +Home Depot Credit Services,     Dept. 32 - 2140363320,    PO Box 9001030,
                 Louisville, KY 40290-1030
102046763      +Hooks, Johnson,    3609 14th Street,     Vancouver, WA 98661-5422
102046768       IRS,   Attn: Civil Process Clerk,      U.S. Attorney, District of Oregon,    1000 SW 3rd, #600,
                 Portland, OR 97204-2936
102046764      +Industrial Tire Service,     7331 NE Killingworth,    Portland, OR 97218-3734
102046765      +Infinisource Benefit Services,     Attn: Finance Dept,     PO Box 737,    Coldwater, MI 49036-0737
102046766       Iron Mtn Information Mgt, Inc.,     PO Box 27128,    New, NY 10087
102046771      +JLE Truckwash, Inc.,    Unit 05,    PO Box 5000,    Portland, OR 97208-5000
102046770      +James Thuney,    40402 NW Brown Dr.,     Woodland, WA 98674-2929
102046772      +Johnson Controls Security Solu,     PO Box 371967,    Pittsburgh, PA 15250-7967
102046773      +Joseph Thuney,    39902 NW 64th Ct,     Woodland, WA 98674-2951
102046774      +Knight Capital Funding,     9 East Loockerman St, Ste 3A-543,     Dover, DE 19901-8306
102046775      +Kubwater Resources, Inc.,     PO Box 23334,    Tigard, OR 97281-3334
102046776      +Les Schwab Tire Center,     2140 NE Columbia Blvd,    Portland, OR 97211-1929
102046777       Libertas Funding LLC,    382 Greenwich Ave Ste 2,     Attn: Jessica Patrovic,
                 Taftville, CT 06380


                              Case 19-34517-dwh11          Doc 39     Filed 12/14/19
District/off: 0979-3          User: Admin.                 Page 2 of 3                    Date Rcvd: Dec 12, 2019
                              Form ID: 309F                Total Noticed: 138


102046778       Libertas Funding LLC,     Attn: Randy Saluck, CEO,    382 Greenwich Ave Ste 2,
                 Taftville, CT 06380
102046779      +Libertas Funding, LLC,     73 High St #334,    Buffalo, NY 14203-1149
102046780     #+Mallory Safety & Supply LLC,     2135 NW 21st Avenue,    Portland, OR 97209-1807
102046781      +Matheson Tri-Gas,    Dept. LA23793,    Pasadena, CA 91185-0001
102046782      +McGaughey Erickson,    65 SW Yamhill St., Suite 200,     Portland, OR 97204-3317
102046786      +MetaBank,    c/o Thomas Coughlin,    Jaffe, Raitt heuer & Weiss PC,     27777 Franklin Rd Ste 2500,
                 Southfield, MI 48034-8214
102046785      +MetaBank,    fka Crestmark Bank,    c/o Bradley C. Hanson, CEO,     5501 South Broadband Ln,
                 Sioux Falls, SD 57108-2253
102046784      +MetaBank,    fka Crestmark Equipment Finance,     Attn: Kelly Jonkhans,    PO Box 233756,
                 Chicago, IL 60689-0001
102046788      +Mitchell Lewis & Staver Co.,     9935 SW Commerce Circle,     Wilsonville, OR 97070-8608
102046789      +Mt Scott Fuel Company,     6904 SE Foster Rd,    Portland, OR 97206-4596
102046790      +Muhammad, Naim,    1275 McCoy Ave NE,     Salem, OR 97301-7323
102046792      +NEBC,   620 SW 5th Avenue, #708,     Portland, OR 97204-1422
102046794      +NW Natural,    PO Box 6017,    Portland, OR 97228-6017
102046793      +Neofunds,    PO Box 6813,    Carol Stream, IL 60197-6813
102046796       ODR,   c/o Ellen Rosenblum, Attorney General,      Oregon Department of Justice,
                 1162 Court St, NE,    Salem, OR 97301-4096
102046797      +Oregon Dept of Revenue,     PO Box 14730,    Salem, OR 97309-0464
102046798      +Owens, Jimmy,    3557 Starlight Dr,    Silverton, OR 97381-9716
102046803      +PGE,   PO Box 4438,    Portland, OR 97208-4438
102046799      +Pacific Office Automation,     14747 NW Greenbriar Pkwy #A,     Beaverton, OR 97006-5601
102046800      +Pape Kenworth,    PO Box 35144 #5077,     Seattle, WA 98124-5144
102046801      +Pape Machinery,    PO Box 35144 #5077,      Seattle, WA 98124-5144
102046802      +Pearl Ace Hardware,    1621 NW Glisan,     Portland, OR 97209-2216
102046804      +Platt Electric Supply,     PO Box 418759,    Boston, MA 02241-8759
102046806      +Portland Disposal & Recycling,     7202 NE 42nd Ave.,    Portland, OR 97218-1195
102046807      +Portland Mechanical Contractor,     2000 SE Hanna Harvester Dr,     Milwaukie, OR 97222-7575
102046808      +Power Plastics Corp.,     2700 NW Sherlock Avenue,    Portland, OR 97210-1545
102046809      +Premium Oilfield Technologies,     Dept 150,    PO Box 4458,    Houston, TX 77210-4458
102046810      +QL Titling Trust LTD,     9830 Bauer Dr,    Indianapolis, IN 46280-1972
102046811      +Quality Leasing Co, Inc.,     QL Titling Trust LTD,    9830 Bauer Dr,
                 Indianapolis, IN 46280-1972
102046812      +Reed, Craig F,    121 Selma St,    Oregon City, OR 97045-2720
102046813      +Regence Bluecross Blue Shield,     of Oregon,    PO Box 2597,    Portland, OR 97208-2597
102046814      +Retail Capital LLC,    dba Credibly,     4026 N Miller Road, Suite 200,
                 Scottsdale, AZ 85251-4578
102046815      +Reyes, Francis,    34649 Alpine Ave,     St. Helens, OR 97051-9307
102046816      +Rogers Machinery Co, Inc.,     PO Box 230429,    Portland, OR 97281-0429
102046817      +Ruan Transport Corporation,     PO Box 977,    Des Moines, IA 50304-0977
102046827      +SWECO,    8029 Dixie Highway,    Florence, KY 41042-2941
102046818      +Schwabe, Williamson & Wyatt,     1211 SW 5th Ave., Suite 1900,     Portland, OR 97204-3719
102046819      +SeQuential Biodiesel, LLC,     PO Box 1774,    Eugene, OR 97440-1774
102046820      +Shockley, Michael,    35198 Alder Street,     St. Helens, OR 97051-2901
102046821      +Sodorff, Brice,    2555 NW 121st Place,     Portland, OR 97229-4776
102046822      +Specialty Analytical,     9011 SE Jannsen Rd,    Clackamas, OR 97015-9629
102046823       State of Oregon,    c/o Ellen Rosenblum, Attorney General,      Oregon Department of Justice,
                 1162 Court St, NE,    Salem, OR 97301-4096
102046825      +State of Oregon BOLI,     800 NE Oregon St., Ste 1045,    Portland, OR 97232-3601
102046826      +Sussman Shank LLP,    Attn: Howard Levine,     1000 SW Broadway, Suite 1400,
                 Portland, OR 97205-3089
102046828      +Tacoma Screw Products,     Attn: Accounts Receivable,     PO Box 35165,    Seatlle, WA 98124-5165
102046829      +Tankmax, Inc.,    1206 E. Lytle Sreet,     Pasco, WA 99301-4310
102046830     #+Taral Plastics,    725 Zwissig Way,    Union City, CA 94587-3654
102046831      +The Standard Steel Companies,     1745 NE Columbia Blvd.,     Portland, OR 97211-1639
102046832      +Thuney, Brittany,    2710 NW 7th Street,     Battleground, WA 98604-4281
102046833      +Thuney, Joseph,    39902 NW 64th Ct,     Woodland, WA 98674-2951
102046834      +Tsukanova, Svetlana,    15707 NE 89th Street,     Vancouver, WA 98682-3596
102046839      +US Bank Equipment Finance,     for Pacific Office Automation,     1310 Madrid St,
                 Marshall, MN 56258-4099
102046838      +US Bank Equipment Finance,     c/o Anthony Cracchiolo, CEO & President,     425 Walnut St,
                 Cincinnati, OH 45202-3989
102046840      +US Bank Office Eqpt Fin Svc,     PO Box 790448,    St. Louis, MO 63179-0448
102046835      +UniFirst Corporation,     PO Box 301219,    Portland, OR 97294-9219
102046837      +United Site Services of,     PO Box 53267,    Phoenix, AZ 85072-3267
102046841      +Vanguard Cleaning Systems of P,     5319 SW Westgate Dr, Suite 250,     Portland, OR 97221-2431
102046842      +White Summers Caffee & James,     805 SW Broadway, Suite 2440,     Portland, OR 97205-3317
102046843      +Williams, Rodney,    635 NW Oregon St,     Camas, WA 98607-2630
102046844      +Yeon Mini Storage,    3055 NW Yeon Avenue,     Portland, OR 97210-1519

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: vbcservicedougr@yahoo.com Dec 13 2019 02:37:40     DOUGLAS R RICKS,
                 319 SW Washington St #520,   Portland, OR 97204
smg             E-mail/Text: cio.bncmail@irs.gov Dec 13 2019 02:37:57     IRS,   IRS,   PO Box 7346,
                 Philadelphia, PA 19101-7346
smg             E-mail/Text: bankruptcy.revenue@oregon.gov Dec 13 2019 02:37:42     ODR Bkcy,
                 955 Center NE #353,   Salem, OR 97301-2555


                             Case 19-34517-dwh11          Doc 39     Filed 12/14/19
District/off: 0979-3                  User: Admin.                       Page 3 of 3                          Date Rcvd: Dec 12, 2019
                                      Form ID: 309F                      Total Noticed: 138


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
smg            +E-mail/Text: usaor.bankruptcy@usdoj.gov Dec 13 2019 02:38:26       US Attorney,    US Attorney,
                 1000 SW 3rd Ave #600,    Portland, OR 97204-2936
ust            +E-mail/Text: ustpregion18.pl.ecf@usdoj.gov Dec 13 2019 02:38:07       US Trustee, Portland,
                 620 SW Main St #213,    Portland, OR 97205-3026
102046734       E-mail/Text: bankruptcy@portlandoregon.gov Dec 13 2019 02:38:01
                 City of Portland Water Bureau,    PO Box 4216,    Portland, OR 97208
102046733      +E-mail/Text: bankruptcy@portlandoregon.gov Dec 13 2019 02:38:01       City of Portland - BES,
                 Attn: Accounting,    1120 SW 5th Ave., Room 1000,    Portland, OR 97204-1912
102046738      +E-mail/Text: documentfiling@lciinc.com Dec 13 2019 02:37:47       Comcast,    PO Box 37601,
                 Philadelphia, PA 19101-0601
102046744      +E-mail/Text: kneubecker@tipcapital.com Dec 13 2019 02:38:35       Crestmark Equipment Finance,
                 40950 Woodward Ave Ste 201,    Bloomfield Hills, MI 48304-5127
102046757      +E-mail/Text: scd_bankruptcynotices@grainger.com Dec 13 2019 02:38:08        Grainger,
                 Dept.861962991,   PO Box 419267,    Kansas City, MO 64141-6267
102046787       E-mail/Text: sholmes@mfcpinc.com Dec 13 2019 02:37:47       MFCP, Inc.,    8433 Solution Center,
                 Chicago, IL 60677
102046783      +E-mail/Text: ken@measuretechinc.com Dec 13 2019 02:37:42       Measure-Tech, Inc.,    PO Box 499,
                 Ariel, WA 98603-0499
102046791      +E-mail/Text: bankruptcy@genpt.com Dec 13 2019 02:38:05       Napa Auto Parts,    File 56893,
                 Los Angeles, CA 90074-0001
102046795      +E-mail/Text: bankruptcy.revenue@oregon.gov Dec 13 2019 02:37:42       ODR,
                 ATTN: Bankruptcy Unit,    955 Center St NE,    Salem, OR 97301-2555
102046805      +E-mail/Text: psc.payments@polarsvc.com Dec 13 2019 02:38:33       Polar Service Center,
                 7600 E Sam Houston Pkwy N,    Houston, TX 77049-3000
102046824      +E-mail/Text: oed_bankrupt@oregon.gov Dec 13 2019 02:38:34       State of Oregon,
                 Employment Dept.,    875 Union Street NE,   Salem, OR 97311-0800
102046836      +E-mail/PDF: sluna@ur.com Dec 13 2019 08:11:39       United Rentals Inc.,    File 51122,
                 Los Angeles, CA 90074-0001
                                                                                               TOTAL: 17

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
102046767*    ++INTERNAL REVENUE SERVICE,    CENTRALIZED INSOLVENCY OPERATIONS,   PO BOX 7346,
                 PHILADELPHIA PA 19101-7346
               (address filed with court: IRS,     Attn: Attorney General of United States,
                 10th Constitution NW #4400,    Washington, DC 20530)
102046769*     +IRS,   Centralized Insolvency Operation,    P. O. Box 7346,   Philadelphia, PA 19101-7346
                                                                                             TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 14, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 12, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0




                                    Case 19-34517-dwh11                 Doc 39       Filed 12/14/19
 Information to identify the case:
 Debtor
                PPV, Inc.                                                                  EIN:   20−5762997
                Name

 United States Bankruptcy Court     District of Oregon                                     Date case filed for chapter:       11     12/10/19

 Case number:       19−34517−dwh11

Official Form 309F (For Corporations or Partnerships)

Notice of Chapter 11 Bankruptcy Case                                                                                                                   12/17

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.



  1. Debtor's full name                       PPV, Inc.


  2. All other names used in the
     last 8 years


  3. Address                                  4927 NW Front Ave
                                              Portland, OR 97210

                                              DOUGLAS R RICKS
  4. Debtor's attorney                        319 SW Washington St #520                                   Contact phone (503) 241−4869
      Name and address
                                              Portland, OR 97204

  5. Bankruptcy clerk's office
      Documents in this case may be filed                                                                 Office Hours 9:00 a.m. − 4:30 p.m.
      at this address.                        1050 SW 6th Ave. #700
      You may inspect all records filed in    Portland, OR 97204
      this case at this office or online at                                                               Contact phone 503−326−1500
      www.pacer.gov.


  6. Meeting of creditors
      The debtor's representative, as       January 10, 2020 at 10:00 AM                                  Location:
      specified in Bankruptcy rule 9001(5),
      must attend the meeting to be         The meeting may be continued or adjourned to a later
      questioned under oath.                date. If so, the date will be on the court docket. Photo ID
                                                                                                          US Trustee's Office, 620 SW Main St
      Creditors may attend, but are not     is required.                                                  Rm 223, Portland, OR 97205
      required to do so.

                                                                                                           For more information, see page 2 >




Official Form 309F (For Corporations or Partnerships)                    Notice of Chapter 11 Bankruptcy Case                                         page 1




                                     Case 19-34517-dwh11                        Doc 39            Filed 12/14/19
Debtor PPV, Inc.                                                                                                       Case number 19−34517−dwh11


  7. Proof of claim deadline                  Deadline for filing proof of claim: 2/18/20 For a governmental unit: See Fed. Rule Bankr.
                                              Proc. 3002(c)(1)

                                              A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be completed
                                              and filed at https://www.orb.uscourts.gov or any bankruptcy clerk's office. Please file proof of claim
                                              electronically at https://www.orb.uscourts.gov. No password or login required.

                                              Your claim will be allowed in the amount scheduled unless:

                                                      • your claim is designated as disputed, contingent, or unliquidated;
                                                      • you file a proof of claim in a different amount; or
                                                      • you receive  another notice.

                                              If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                              must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                              You may file a proof of claim even if your claim is scheduled.

                                              You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.

                                              Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                              proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                              explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                              rights, including the right to a jury trial.


  8. Exception to discharge                   If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a judicial
     deadline                                 proceeding by filing a complaint by the deadline stated below.
      The bankruptcy clerk's office must
      receive a complaint and any required
      filing fee by the following deadline.   Deadline for filing the complaint:            3/10/20


                                              If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  9. Creditors
     address
               with a foreign                 extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                              have any questions about your rights in this case.


                                              Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                              court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  10. Filing a Chapter 11
      bankruptcy case
                                              and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                              hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
                                              trustee is serving, the debtor will remain in possession of the property and may continue to operate its
                                              business.


                                              Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                              debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  11. Discharge of Debts                      debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                              discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                              paying the filing fee in the bankruptcy clerk's office by the deadline.


                                              Court information is available at https://www.orb.uscourts.gov. For account numbers, etc. contact the
  12. Court Information and
      Legal Advice
                                              debtor's attorney. Contact your own attorney with other questions and to protect your rights. The clerk's
                                              office staff is forbidden by law from giving legal advice.




Official Form 309F (For Corporations or Partnerships)                     Notice of Chapter 11 Bankruptcy Case                                            page 2




                                    Case 19-34517-dwh11                          Doc 39          Filed 12/14/19
